Citation Nr: 0902119	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-21 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to a rating greater than 10 percent for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Fiancée   




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1981 to June 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. The veteran had a hearing 
before the RO in March 2006 regarding his left knee claim on 
appeal and the transcript is of record.

The issue of entitlement to a rating greater than 10 percent 
for residuals of a left knee injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the veteran if further action is 
required on his part.


FINDING OF FACT

The veteran does not currently have a diagnosed low back 
disability.


CONCLUSION OF LAW

The veteran's claimed back condition is not secondary to his 
left knee disability or any other incident of active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by a letter 
sent to the veteran in October 2006.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2008).  The letter told him how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran has a 
current back disability is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004); see also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under section 5103A 
to provide a claimant with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case, the veteran alleges he currently has a low back 
disability due to overcompensating for his service-connected 
left knee disability.

Service connection may be established for any disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310. 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In this case, as will be described more thoroughly below, the 
Board finds the medical evidence simply does not indicate the 
veteran currently has a diagnosed back disability and, 
therefore, his claim must fail as a matter of law.  

The veteran's service medical records are silent as to any 
complaints, treatment or diagnoses of a back disability.  The 
veteran, moreover, does not allege any in-service injury or 
incurrence of a back disability.  Rather, he alleges he has 
back pain due to his service-connected left knee disability.

After service, the claims folder has years worth of VA 
outpatient treatment records, which are completely silent as 
to any complaints, treatment or diagnosis of any back 
disability.  Aside from this filed claim, there is absolutely 
no medical indication that the veteran even has back 
symptomatology. 

In short, no medical provider has ever diagnosed the veteran 
with any back disability or provided a relationship between 
his left knee and any alleged back disability.  

The lack of a current diagnosis of a back disability also 
proves fatal to any possibility of directly attributing any 
alleged back disability to service.  The veteran concedes and 
the service medical records confirm that the veteran never 
had an injury to his back nor did he complain of any back 
pain while in the military. Again, as indicated above, post-
service medical records are also completely silent as to any 
complaints, treatment or diagnosis of a back disability. 

It is unclear what disability the veteran specifically 
believes he has with regard to his back, but it is clear from 
the medical evidence that he has never sought treatment nor 
has he ever been diagnosed with a chronic back disability.

Accordingly, the veteran's claims for service connection for 
a back disability must fail because there simply is no 
medical evidence of a current disability related to any 
incident of service, to include his left knee disability.  
Service connection first and foremost requires medical 
evidence of a current disability.  In regard to his back 
claim, there is no such medical evidence.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected left knee 
disability, is denied.


REMAND

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

In this case, the veteran was afforded a VA examination in 
October 2004, over four years ago.  Since that time, VA 
outpatient treatment records indicate continuing treatment 
for left knee pain, to include decreased range of motion and 
further complaints of overall functional impairment.  Most 
recently, a March 2007 VA orthopedic consultation reflects 
the orthopedist instructed the veteran that left knee surgery 
may be a viable option in 2 to 5 years to relieve his 
symptoms of pain and functional impairment.  The veteran, 
additionally, also specifically indicated he feels his left 
knee has worsened since his last VA examination.

The RO attempted to afford the veteran a new VA examination 
in November 2006, but the veteran failed to appear.  In 
general, when a veteran fails to report for a scheduled 
examination without good cause, the RO must adjudicate the 
claim without the benefit of the additional medical evidence, 
which in turn may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

In this case, the veteran missed his examination, but 
thereafter indicated he had to attend school and could not 
report for the examination.  He has since requested on 
numerous occasions for the RO to schedule him for a new VA 
examination.  In light of these requests and the medical 
evidence indicating a possibly worsened disability, a new VA 
examination is indicated in order to afford the veteran every 
chance to substantiate his claim.  To the extent the veteran 
is indicating he was never advised of the consequences of 
failing to report for an examination, the veteran is hereby 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for his left knee disability from the VAMC 
in Cleveland, Ohio from March 2007 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After the above VA records are 
obtained, to the extent available, schedule 
the veteran for an appropriate examination 
for his left knee condition to ascertain 
the current severity of this condition. The 
examiner must conduct all necessary tests 
to ascertain any and all manifestations of 
his left knee residuals from a patella 
tendon rupture. The claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation.

3. After the above is complete, 
readjudicate the veteran's claim. If the 
claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also once again 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


